Order entered November 14, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00904-CV

                           IN THE INTEREST OF J.R., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. JC-18-1023-X

                                           ORDER
       Before the Court is appellant’s November 12, 2019 second motion for an extension of

time to file his brief on the merits. We GRANT the motion. We ORDER the brief tendered to

this Court by appellant on November 12, 2019 filed as of the date of this order.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE